ON REHEARING

                                    UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-6747


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CORNELL WINFREI MCCLURE, a/k/a Droopy,

                    Defendant - Appellant.


                                      No. 17-6864


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CORNELL WINFREI MCCLURE, a/k/a Droopy,

                    Defendant - Appellant.


Appeals from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:01-cr-00367-DKC-1; 8:08-cv-01830-
DKC)


Submitted: October 29, 2018                                 Decided: November 2, 2018
Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cornell Winfrei McClure, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                             2
PER CURIAM:

       In these consolidated appeals, Cornell Winfrei McClure appeals the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion (No. 16-6747), and his Fed.

R. Civ. P. 59(e) motion (No. 17-6864). We previously recalled our mandate in No.

16-6747, granted panel rehearing, and consolidated these appeals. The orders are not

appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that McClure has not

made the requisite showing. * Accordingly, we deny a certificate of appealability in No.

16-6747, deny McClure’s motion for a certificate of appealability in No. 17-6864, and

dismiss the appeals.    We dispense with oral argument because the facts and legal

       *
         McClure also contends that the district court judge should have sua sponte
recused herself from adjudicating his § 2255 motion. We conclude that this claim is
without merit. See 28 U.S.C. § 455 (2012); Liteky v. United States, 510 U.S. 540, 554-56
(1994) (discussing appropriate grounds for recusal).

                                             3
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        DISMISSED




                                         4